Title: To Thomas Jefferson from Bishop James Madison, 24 December 1800
From: Madison, Bishop James
To: Jefferson, Thomas



Dear Sir
Decr. 24th. 1800 Williamsburg

As young Munford has returned to America, it is highly probable he will again solicit your Attention in some Way or other. Knowing your Disposition to befriend young Men of Talents, I thought it a Duty to make his Character known to you. He has plunged deeper into Villainy, than any Youth of his Age I have ever heard of. His  History which is now well known, from Norfolk to L’orient; from thence to Paris, & from Paris to Edinburgh, is one Tissue of the most abominable swindling.—Mr Davie knows his History at Paris.—He is now at Col. Burr’s in New York; & probably is in his Confidence. How far it might be proper to put Col. Burr on his Guard, with Respect to this young Man, I do not know.
Munford has written to me, since his arrival, & also to one of the Students in College. He expects to conceal himself under his Falsities; but Col. Hamilton the British Consul at Norfolk, who was first cheated out of 40, or 50. Guineas, has developed his whole Conduct.
It gives the real Friends of Republicanism the highest satisfaction to learn, that the Result of the late Election will be conformable to their ardent Wishes.
I am Dr Sir, with the greatest Esteem & Respect Yrs most sincerely

J Madison

I have just got the Vol. of the Phil. Society, for 99. I am well pleased with it.

